DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  The claims use British English spellings “neighbouring,” “moulding,” which should read “neighboring” and “molding.”  Appropriate correction is required.
Election/Restrictions
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/02/2021.
Applicant’s election without traverse of Group I, Species B in the reply filed on 6/02/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the recitation “each of the sheets” is unclear.  Multiple different sheets are previously recited, it is unclear to which this refers. 
	Regarding claim 1, the recitation “wherein each of the sheets, at its periphery, is at least partially surrounded by and is connected to an associated connecting body and neighbouring connecting bodies are connected to each other at at least a part of the periphery of the associated sheets and together form the wall of a housing” is unclear.  It is unclear what “each other” is in reference to, the plurality of neighboring bodies with themselves, or the neighboring bodies with the associated connecting body.  It is unclear what “the associated sheets” are, which also lack antecedent basis, and it is unclear what they are “associated” with.  It is unclear what “together” forms the wall of a housing, as multiple elements are previously recited.
	Regarding claim 1, the recitation “the wall” lacks antecedent basis.
	Regarding claim 1, the recitation “adjoin each other in order to connect the connecting bodies to each other by a press fit” is unclear.  It is unclear if this is required structural element of the claim, or merely requires the plates to be capable of connecting via a press fit operation.  
	Regarding claim 2, 9-10, 12, and 19, the recitation “the sheets” is unclear, as multiple sheets are previously recited.  It is unclear if this is the same as the “a number of neighboring hexagonal sheets” recited previously, or one of the other recited “sheets.”

	Regarding claim 4, the recitation “connecting bodies” lacks antecedent basis.  It is further unclear if this is the same as the “neighbouring connecting bodies,” the “associated connecting body” or different connecting bodies.
Regarding claim 7, the recitation “neighbouring connecting bodies” lacks antecedent basis, and it is unclear if this is the same “neighbouring connecting bodies” as previously recited.
Regarding claim 8, the recitation “neighbouring connecting bodies” lacks antecedent basis, and it is unclear if this is the same “neighbouring connecting bodies” as previously recited.
	Regarding claim 11, the recitation “wherein the neighbouring sheets are flat and are provided with a profile in an alternating fashion” is unclear. It is unclear in what manner the sheets are arranged in an “alternating fashion.”
	Regarding claim 12, the recitation “the sheets are made of different materials in an alternating fashion” is unclear. It is unclear in what manner the sheets are arranged in an “alternating fashion.”
	Regarding claim 13, the recitation “the number of sheets” is unclear, as multiple sheets are previously recited.  It is unclear if this is the same as the “a number of neighboring hexagonal sheets” recited previously, or one of the other recited “sheets.”

Regarding claim 14, the recitation “wherein the connecting bodies are made of different materials in an alternating fashion” is unclear. It is unclear in what manner the connecting bodies are arranged in an “alternating fashion.”
Regarding claims 16-17, the recitation of “an associated connecting body” is unclear, as this term is already claimed in claim 1, and thus it is unclear if this is the same, or a different associated connecting body.
	Regarding claims 16-17, the recitation “each of the sheets” is unclear, as multiple sheets are previously recited.  It is unclear if this is the same as the “a number of neighboring hexagonal sheets” recited previously, or one of the other recited “sheets.”
	Regarding claims 18-19, the recitation “the connecting bodies” lacks antecedent basis.  It is further unclear if this is the same as the “neighbouring connecting bodies,” the “associated connecting body” or different connecting bodies.
	Claim(s) 2-19 depend from the claim(s) above and thus is/are rejected accordingly under 35 USC 112 (b).
Regarding claims 1-19, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, and 15-19 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Guo (US20180266774).
Regarding claim 1, Guo discloses a recuperator comprising a number of neighbouring hexagonal sheets (sheets 3; Fig. 5-10) which extend parallel to each other and which are connected to each other (via projections 9 and grooves 10 of frames 4) at at least a part of their periphery and wherein flow passages (see passages between sheets 3, further delineated by guide grates 7) are formed between neighbouring sheets, wherein each of the sheets, at its periphery, is at least partially surrounded by and is connected to an associated connecting body (frame 4) and neighbouring connecting bodies (frames 4 of neighboring sheets) are connected to each other at at least a part of the periphery of the associated sheets (sheets 3) and together 
Regarding claim 2, Guo discloses the limitations of claim 1, and Guo further discloses   the sheets are made of plastic (plastic ¶[0060]).
Regarding claim 3, Guo discloses the limitations of claim 1, and Guo further discloses    the passage openings are formed between neighbouring connecting bodies (frames 4 of neighboring sheets).
Regarding claim 4, Guo discloses the limitations of claim 1, and Guo further discloses    the passage openings are formed in connecting bodies (frames 4 of sheets)
Regarding claim 5, Guo discloses the limitations of claim 1, and Guo further discloses    the passage openings are situated on opposite sides of the hexagonal form (see openings in frames 4 of sheets 3).
Regarding claim 9, Guo discloses the limitations of claim 1, and Guo further discloses        at least a portion of the sheets is permeable to moisture (exchange of temperature and humidity - ¶[0060]).
Regarding claim 10, Guo discloses the limitations of claim 1, and Guo further discloses      all of the sheets are provided with a profile (guide grates 7). 

Regarding claim 15, Guo discloses the limitations of claim 1, and Guo further discloses         the periphery of the housing is bar-shaped (see shape of housing formed by stack of frames 4).
Regarding claim 16, Guo discloses the limitations of claim 1, and Guo further discloses       each of the sheets is at least substantially surrounded by an associated connecting body (frames 4).
Regarding claim 17, Guo discloses the limitations of claim 1, and Guo further discloses     each of the sheets is completely surrounded by an associated connecting body (frames 4).
Regarding claim 18, Guo discloses the limitations of claim 1, and Guo further discloses    the connecting bodies are injection-moulded (¶[0064]).
The recitation "injection molded" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Guo is the same as or makes the product claimed obvious, meeting the limitation of the claim.

The recitation "injection molded" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Guo is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Ramm-Schmidt (US5775410). 
Regarding claim 6, Guo teaches the limitations of claim 1, and Guo is silent to the protruding parts and/or the recesses have a tapered form or at least partially a tapered form.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the truncated protruding part of Ramm-Schmidt, in order to prevent movement of the plates (Col. 6, lines 40-50).  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Nilsson (US4872506). 
Regarding claim 7, Guo teaches the limitations of claim 1, and Guo does not teach the recuperator is provided with a sealing body between neighbouring connecting bodies at the location where they are connected to each other.
Nilsson teaches the recuperator is provided with a sealing body (layer with lower hardness 7 on protruding metal strip 5; Fig. 2) between neighbouring connecting bodies at the location where they are connected to each other, in order to provide improved sealing (Col. 2, lines 15-35). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the sealing body of Nilsson, in order to provide improved sealing (Col. 2, lines 15-35).
Regarding claim 8, Guo teaches the limitations of claim 7, and Guo further teaches the sealing body (layer with lower hardness 7 on protruding metal strip 5; Fig. 2)  is connected to one of the two neighbouring connecting bodies.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Riendeau (US20130269906). 
Regarding claim 12, Guo teaches the limitations of claim 1, and Guo does not teach the sheets are made of different materials in an alternating fashion.
Riendeau teaches the sheets are made of different materials in an alternating fashion (see perforated areas 6 in plate 1, alternating with solid portions of plate; Fig. 1), in order to use both a structurally strong material for sensible heat exchange and a polymer material for controlled latent energy exchange (¶[0010]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the alternating materials of Riendeau, in order to use both a structurally strong material for sensible heat exchange and a polymer material for controlled latent energy exchange (¶[0010]).
Regarding claim 13, Guo teaches the limitations of claim 12, and Riendeau further teaches a portion of the number of sheets is made of a moisture-permeable material (polymer filled perforated areas 6) and the other portion of the number of sheets is made of a material which is not permeable to moisture (aluminum - ¶[0010]). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20180266774) in view of Riendeau (US20130269906) and in further view of Nilsson (US4872506).
Regarding claim 14, Guo teaches the limitations of claim 13, and Guo does not teach the connecting bodies are made of different materials in an alternating fashion.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to include the sealing body of Nilsson such that the materials are different in an alternating fashion, in order to provide improved sealing (Col. 2, lines 15-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763